DETAILED ACTION
	This non-final rejection is responsive to RCE filed January 4, 2021.  Claims 1, 2, 8, 9, 15 and 16 are currently amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2021 and January 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2013/0227236 A1) (‘Flynn’) in view of Zhong et al. (US 8,924,364 B1) (‘Zhong’).


With respect to claims 1, 8 and 15, Flynn teaches a method for managing a file system in a shared storage system over a network, wherein instructions are executed by one or more processors to perform actions of the method, comprising:
providing access to a plurality of file system objects that are associated with one or more directories or files in a file system stored on one or more of a plurality of storage devices (paragraphs 273-275); and 
in response to a request to modify a first file system object, performing actions (paragraphs 87 and 123), including: 
comparing a current epoch value to another epoch value previously associated with the first file system object, wherein the comparison is used to determine when one or more file system objects are current with a quota without having to traverse the entire file system (paragraphs 403-405); and 
employing a result of the comparison to enable or disable one or more modifications to a size of the first file system object (paragraphs 403-405).
Flynn does not explicitly teach maintaining aggregate metrics for individual directories of the file system that are stored in one of metadata and an inode for each directory, wherein the aggregated metrics are used to determine a size of each directory without traversing all of the file objects in the file system; or wherein the aggregated metrics are used to determine when one or more file system objects are current with a quota without having to traverse the entire file system.
Each record in database 180 stores information about directories (quota trees 1 and 2).  The database stores a different record for each quota tree in the file system.)(column 4 lines 44-53; col. 6 lines 36-40), wherein the aggregated metrics are used to determine a size of each directory without traversing all of the file objects in the file system (Fig. 3; col. 2 lines 5-19; col. 6 lines 19-48); and wherein the aggregated metrics are used to determine when one or more file system objects are current with a quota without having to traverse the entire file system (col. 4 lines 56-61; col. 6 lines 50-55; col. 7 lines 11-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Flynn to maintain aggregated metrics that are used to determine sizes/quotas as taught by Zhong to enable improved, faster quota checking techniques that avoid having to traverse large directory data structures, and also allows multiple directories to be operated on simultaneously (col. 2 lines 15-19 and lines 26-34).

With respect to claims 3, 10 and 17, Flynn in view of Zhong teaches further comprising: providing a quota enforcement status for each file system object that is directly or indirectly subject to the quota, wherein setting of a value for the quota enforcement status for a directory automatically sets the same value for the quota enforcement status for each descendent file system object (Flynn, paragraphs 77, 107, 124 and 146).



With respect to claims 5, 12, and 19, Flynn in view of Zhong teaches further comprising: enabling a request to add information to one or more file system objects that is non-enforcing the quota if an epoch associated with the one or more file system objects is different from a current epoch (Flynn, paragraphs 124 and 403-405).

With respect to claims 6 and 13, Flynn in view of Zhong teaches further comprising maintaining epoch values for individual file system objects (Flynn, paragraphs 403-405).

With respect to claims 7, 14 and 20, Flynn in view of Zhong teaches further comprising: determining a percentage of the plurality of file system objects currently enforcing the quota (paragraphs 124, 146, 195 and 449); and providing a report of the percentage when a threshold percentage is reached (Flynn, paragraphs 124, 146, 195 and 449).

Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0310035 to Godman et al. teaches maintaining aggregate metrics for individual directories of the file system that are stored in one of metadata and an inode for each directory (Each record in database 180 stores information about directories, wherein the aggregated metrics are used to determine a size of each directory without traversing all of the file objects in the file system (paragraphs 21-22, 39 and 41). 2 US 20150310035 A1 US 20150310035 A1 0150310035 A
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the combination does not make obvious the limitation of maintaining aggregate metrics for individual directories of the file system that are stored in one of metadata and an inode for each directory.  The examiner disagrees.  Zhong teaches maintaining aggregate metrics for individual directories of the file system that are stored in one of metadata and an inode for each directory.  For example, Zhong teaches that each record in database 180 stores information about directories (quota trees 1 and 2).  The database 180 stores a different record for each quota tree in the file system.)(column 4 lines 44-53; col. 6 lines 36-40).  Therefore, each record for each directory storing aggregate metrics is interpreted as metadata.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 13, 2021